      Case 2:17-cv-00080-MHT-TFM Document 72 Filed 06/23/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       CIVIL ACTION NO. 2:17-cv-80-MHT
                                              )
$603,752.76 SEIZED FROM STERLING              )
ACOUNT NUMBER xxx0558 IN THE                  )
NAME OF CLOVERLAND DRUG,                      )
INC., et al.,                                 )
                                              )
       Defendants.                            )

                     JOINT REPORT OF PARTIES’ PLANNING MEETING

       Comes now the United States of America (United States), by and through Louis V.

Franklin, Sr., United States Attorney, Middle District of Alabama, and R. Randolph Neeley,

Assistant United States Attorney, and states as follows:

       1.      On June 9, 2020, this Court ordered the parties to confer and file a Report of Parties

Planning meeting on or before June 30, 2020. (Doc. #71). On June 23, 2020, R. Randolph Neeley

(for the United States), J. Doyle Fuller (for Claimants David Saalwaechter, Teresa Saalwaechter,

and Cloverland Drugs, Inc.), and Gregory Louis Davis (for Claimants Rhyolite Investments, LLC,

CJE Enterprises, LLC, Carl Edmiston, and Barbara Edmiston) conferred and now submit this Joint

Report of Parties’ Planning Meeting.

       2.      Rule 26(a)(1)(B) of the Federal Rules of Civil Procedure (FRCP) exempts forfeiture

actions “in rem arising from a federal statute” from certain portions of said Rule. See FRCP

26(a)(1)(B)(ii). This exemption applies to initial disclosures under FRCP 26(a)(1). The instant

proceeding is a forfeiture action in rem arising from a federal statute.
         Case 2:17-cv-00080-MHT-TFM Document 72 Filed 06/23/20 Page 2 of 5




         3.      Discovery.

         Discovery will be needed on the following subjects:

                 a)     Circumstances surrounding the alleged use and involvement of the
                        Defendants in violation of 18 U.S.C. § 1341 (mail fraud), § 1343 (wire
                        fraud), § 1347 (health care fraud), § 1956 and 1957(a) (money laundering),
                        and 42 U.S.C. § 1320a-7(b) (federal antikickback statute);

                 b)     The claims and defenses raised by the parties in their pleadings.

The parties propose the following discovery plan:

                 a)     All discovery commenced in time to be completed by March 15, 2021;

                 b)     Maximum of 25 interrogatories by each party to any other party;

                 c)     Maximum of 25 requests for production by each party to any other party;

                 d)     Maximum of 25 requests for admissions by each party to any other party;

                 e)     Maximum of 10 depositions for each party, unless otherwise agreed by the
                        parties;

                 f)     Each deposition is limited to maximum of three hours, unless extended by
                        agreement of the parties;

                 g)     Reports from retained experts under Rule 26(a)(2) are due:

                        From Plaintiff by February 12, 2021.

                        From Claimant by March 15, 2021.

         4.      Other Items.

         The parties do not request a conference with the Court before entry of the Scheduling

Order.

         The parties should be allowed until August 10, 2020 to join additional parties and to amend

the pleadings.

         All potentially dispositive motions should be filed by May 1, 2021.

         The United States requests a pretrial conference on or about August 9, 2021.
      Case 2:17-cv-00080-MHT-TFM Document 72 Filed 06/23/20 Page 3 of 5




       Settlement cannot be evaluated prior to receipt of discovery and/or filing of dispositive

motions and responses thereto.

       Final lists of witnesses under Rule 26(a)(3) shall be due from the parties on August 3, 2021.

Final lists of exhibits under Rule 26(a)(3) shall be due August 3, 2021. Deposition designations

under Rule 26(a)(3) shall be due August 3, 2021.

       Parties shall have until August 20, 2021, to file objections to the witnesses, exhibits, or

deposition designations under Rule 26(a)(3).

       The case will be ready for trial by September 13, 2021, and at this time is expected to take

approximately two days to try.

       In compliance with CM/ECF Civil Administrative Procedure II.C.3., the parties hereby

certify that they have agreed to have their names electronically signed to this Joint Report.




                                                 3
Case 2:17-cv-00080-MHT-TFM Document 72 Filed 06/23/20 Page 4 of 5




Respectfully submitted on this 23rd day of June, 2020.


                                     LOUIS V. FRANKLIN, SR.
                                     UNITED STATES ATTORNEY

                                     /s/R. Randolph Neeley
                                     R. RANDOLPH NEELEY
                                     Assistant United States Attorney
                                     131 Clayton Street
                                     Montgomery, Alabama 36104
                                     Telephone: (334) 223-7280
                                     Facsimile: (334) 223-7106
                                     Email: Rand.Neeley@usdoj.gov

                                     /s/Gregory Louis Davis
                                     Greg Davis Law
                                     7475 Halcyon Pointe Drive
                                     Montgomery, Alabama 36117
                                     Telephone: (334) 832-9080
                                     E-mail: gldavis@knology.net
                                     On behalf of Claimants RHYOLITE
                                     INVESTMEMTS, LLC; CJE
                                     ENTERPRISES, LLC; CARL EDMISTON;
                                     and BARBARA EDMISTON

                                     /s/J. Doyle Fuller
                                     Fuller & Copeland
                                     2851 Zelda Road
                                     Montgomery, Alabama 36106
                                     Telephone: (334) 270-0020
                                     E-mail: jdf@fullercopeland.com
                                     On behalf of Claimants DAVID
                                     SAALWAECHTER; TERESA
                                     SAALWAECHTER; and CLOVERLAND
                                     DRUGS, INC.




                                        4
      Case 2:17-cv-00080-MHT-TFM Document 72 Filed 06/23/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 23, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

                                                        Respectfully submitted,


                                                        /s/R. Randolph Neeley
                                                        R. RANDOLPH NEELEY
                                                        Assistant United States Attorney




                                                    5
